DETAILED ACTION
This action is in response to the submission filed on 11/9/2022.  Claims 1-8, 10-18, and 20 are presented for examination.  	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments- 35 USC § 112
Applicant's arguments regarding the amendments have been fully considered and they are persuasive. The rejections are withdrawn.

Response to Arguments- 35 USC § 102/103
Applicant's arguments filed 11/9/2022 have been fully considered. 
Argument 1:
Applicant argues on pages 12-13 that “Applicant submits that MacInnes is merely teaching editing, re-positioning, or adjusting of single objects through the direct interaction and input of a user. Hence, MacInnes does not disclose “analyzing, using the processing device the at least one furniture model and the room model””. This argument is refuted as follows.
First, Applicant’s arguments appear to summarize the claim language, summarize the prior art references, and allege that the prior art references do not teach the claim language.  The allegations remain unsupported by any argument other than the generic allegation that the prior art fails to teach the recited claim language.  Second, it is unclear what is meant by ‘analyzing’. The disclosure provides no specific definition to better limit the metes and bounds of the claimed subject matter. Analyzing can broadly include examining, identifying, studying,  reviewing, evaluating, checking etc. Therefore, the editing, re-positioning, and adjusting of MacInnes are all types of analysis, as well as merely generation of the models themselves. MacInnes, para [0105] recites “Image/Object Editing Addition, deletion and modifications of objects within the room. Redesigning, texturing, layering and coloring walls, floors and ceilings Repositioning and re-dimensioning of objects. Optionally, the dimensions of all objects may be changed”. Therefore, the furniture/objects and room are being ‘analyzed’.                                                                                                                                                          
Argument 2:
Applicant argues on pages 13-14 that “Karageorgos does not disclose “generating, using the processing device, at least one customizing recommendation for the at least one furniture feature based on the analyzing of the at least one furniture model and the room model””. This argument is refuted as follows.
As stated above, the MacInnes reference discloses customized furniture and room models- see for example para [0041], “The system and tool of these embodiments permit designers and their clients to select, customize and rearrange groupings of furnishings to see how they may look within the client's actual room in a WYSIWYG (What You See Is What You Get) environment. These embodiments include each of (i) a large on-line catalog containing 3D images and information for textures and furnishings, which may include fabric, wallpaper, paint colors and finishes, wood finishes upholstered furniture, case goods, art, art objects and decorative accessories, (ii) a library of 3D room models that may be interactively sized, an interactive 3D room model generator containing a floor plan tool, and (iii) a library of 3D furnishings models.” Karageorgos is only used to teach the generation of a customizing  recommendation of the at least one furniture feature.  Karageogos does teach that this recommendation is based on the room and furniture – see Figure 2 of Karageorgos, which presents a process followed in order to achieve a customized furniture design. The Furniture Recommendation is based on the Furniture Use Selection, which is based on the Furniture Type Selection. Page 1372 also recites “For example, considering an office chair, the height of the seat will be defined according to the following rule: R1: If furniture_type = office_chair and…” 
Fig. 5 recites “3D design of the customized office chair” and Fig. 1, “Recommendation”, Furniture Design Recommendation”.  MacInness and Karageorgos are combined in an obvious combination.
The rejection has been updated to address the modified claim language. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 10-11, 13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0081161 (“MacInnes”) in view of “Intelligent Recommendation System for Customized Ergonomic Furniture Design” (“Karageorgos”).
Regarding claims 1 and 11, MacInnes teaches:
A method for facilitating designing of furniture (MacInnes: para [0041], “The system and tool of these embodiments permit designers and their clients to select, customize and rearrange groupings of furnishings to see how they may look within the client's actual room in a WYSIWYG (What You See Is What You Get) environment”), the method comprising:

receiving, using a communication device, room information associated with a room from at least one user device (MacInnes: para [0088] “ii. RoomInfo.roi”; para [0089], “The *.edr file contains the basic model geometry (3D information), in a binary representation of SAT. The Archive.lwa is an LightWorks Archive (LightWork Design Ltd, UK), used to store material and texture information. The RoomInfo.roi is used to store various room information parameters.”; para [0041], “client's actual room in a WYSIWYG (What You See Is What You Get) environment... (ii) a library of 3D room models that may be interactively sized, an interactive 3D room model generator containing a floor plan tool”;); 

analyzing, using a processing device, the room information (MacInnes: para [0095], “Users may either choose to custom design the plan of a room or use an intuitive wizard provided within application 12”; para [0088] “ii. RoomInfo.roi”); 

generating, using the processing device, a room model of the room based on the analyzing of the room information (MacInnes: para [0054], “A user may then use client application 12 to open a scene/design, e.g., create a room using module 45”; claim 6, “wherein said displaying (c) comprises generating a scene with the client application”); 

retrieving, using a storage device, a plurality of furniture representations associated with a plurality of furniture (MacInnes: para [0041], “(i) a large on-line catalog containing 3D images and information for textures and furnishings, which may include fabric, wallpaper, paint colors and finishes, wood finishes upholstered furniture…(iii) a library of 3D furnishings models…”), wherein the plurality of furniture is disposable in the room (MacInnes: para [0096], “Positioning and re-positioning of objects such as furniture and appliances imported 120 from library 42”; para [0071], “a repository of basic object types such as room design templates, basic furniture and fixtures, textures, and light equipment may be provided with application 12, in local library 42 (FIGS. 2, 5). This may allow the users the flexibility to pick the basic and popular items directly from the local template/object library”; Fig. 4), wherein each furniture of the plurality of furniture is characterized by at least one furniture feature (MacInnes: pars [0151], “Turning to FIG. 7, a furniture object (product) 29 is scanned by a 3D scanner 30 (FIG. 2), to generate a 3D object model 33 in the .DXF format. As shown in FIG. 8, development center 20, embodied as a Design Object (DO) converter application running on a developer's PC, then imports 3D model 33, e.g., as a wireframe using wireframe module 34, edits, applies material and texture using modules 36, 38 (FIG. 2), and generates a DO object 33' using module 40”; material and texture are considered features), wherein the at least one furniture feature is customizable (MacInnes: [0105] “After generation 118 of the low resolution 3D view, the user may perform additional editing tasks 120 and rendering effects application 122. Many such tasks are included in Table 4 below”, “Image/Object Editing Addition, deletion and modifications of objects within the room. Redesigning, texturing, layering and coloring walls, floors and ceilings Repositioning and re-dimensioning of objects. Optionally, the dimensions of all objects may be changed. If, however, the manufacturer does not offer the new dimensions of an object, a dialogue box may so inform the user. This allows for custom design of objects. Changing textures and swatches of objects by selecting from wide range of options. If option so selected is not offered by manufacturer, a dialogue box may so inform the user”; Fig. 4, ); 

transmitting, using the communication device, the plurality of furniture representations associated with the plurality of furniture to the at least one user device (MacInnes: claim 24, “(g) communicably coupling the server to a client; (h) transmitting the client application to the client; (i) transmitting selected ones of plurality of 3D objects from the server library to a client library; (j) automatically updating the plurality of 3D objects in the server library, including their associated product ordering information; (k) automatically transmitting updates for the selected ones of 3D objects in the server library, to the client; wherein a user manipulates the selected 3D objects with the client application to generate a 3D scene at the client”); 

receiving, using the communication device, at least one furniture feature associated with at least one furniture of the plurality of furniture from the at least one user device (MacInnes: pars [0151], “Turning to FIG. 7, a furniture object (product) 29 is scanned by a 3D scanner 30 (FIG. 2), to generate a 3D object model 33 in the .DXF format. As shown in FIG. 8, development center 20, embodied as a Design Object (DO) converter application running on a developer's PC, then imports 3D model 33, e.g., as a wireframe using wireframe module 34, edits, applies material and texture using modules 36, 38 (FIG. 2), and generates a DO object 33' using module 40”; material and texture are considered features); 

retrieving, using the storage device, at least one furniture model of the at least one furniture based on the at least one furniture feature, wherein the at least one furniture model is characterized by at least one furniture model parameter corresponding to the at least one furniture feature (MacInnes: para [0062], “In addition, a list 102 of object categories/types is provided, and which enable a user to drill down to open additional dialogs, such as shown in window 104, to display various parameters associated with the selected object category”; para [0083], “The *.edo file contains the basic model geometry (3D information), and is a binary representation of the .sat file as discussed above…The Objectinfo.eoi is used to store various Object Information parameters”); 

generating, using the processing device, a furnished room model based on the at least one furniture model and the room model (MacInnes: Figs. 8-29); 

transmitting, using the communication device, the furnished room model to the at least one user device (MacInnes: Fig. 2; [0040] “Where used in this disclosure, the term "computer" is meant to encompass a workstation, personal computer, personal digital assistant (PDA), wireless telephone, server, or any other suitable computing device. Exemplary computers suitable for running client application 12 of the present invention include a personal computer (PC) including an Intel Pentium III or IV processor or equivalent, CD-RW Drive, Keyboard, Mouse, Tablet/Digitiser, Serial, Parallel, and USB Ports. Client and server is computers according to this invention may be coupled to each other using links that may include one or more local area networks (LANs), metropolitan area networks (MANs), wide area networks (WANs), a portion of the global computer network known as the Internet, or any other appropriate wireline, wireless, or other links”); 

receiving, using the communication device, at least one furniture feature modification information associated with the at least one furniture feature of the at least one furniture from the at least one user device (MacInnes: para [0062], “Referring now to FIG. 4, a representative screen display generated by an embodiment of GUI 76 is illustrated. As shown, GUI 76 includes the capability to show various views, such as plan (floor) 90, elevation (wall) 92, low resolution (e.g., wireframe) perspective 94 and high resolution (photorealistic) perspective 96. Toolbars 98 and 100 enable a user to effect various drawing finctions familiar to those skilled in the art, such as described hereinbelow. In addition, a list 102 of object categories/types is provided, and which enable a user to drill down to open additional dialogs, such as shown in window 104, to display various parameters associated with the selected object category”; para Image/Object Editing Addition, deletion and modifications of objects within the room. Redesigning, texturing, layering and coloring walls, floors and ceilings Repositioning and re-dimensioning of objects. Optionally, the dimensions of all objects may be changed”); 

modifying, using the processing device, the at least one furniture model parameter of the at least one furniture model based on the at least one furniture feature modification information (MacInnes: para [0105] “After generation 118 of the low resolution 3D view, the user may perform additional editing tasks 120 and rendering effects application 122. Many such tasks are included in Table 4 below”, “Image/Object Editing Addition, deletion and modifications of objects within the room. Redesigning, texturing, layering and coloring walls, floors and ceilings Repositioning and re-dimensioning of objects. Optionally, the dimensions of all objects may be changed. If, however, the manufacturer does not offer the new dimensions of an object, a dialogue box may so inform the user. This allows for custom design of objects. Changing textures and swatches of objects by selecting from wide range of options. If option so selected is not offered by manufacturer, a dialogue box may so inform the user”; Fig. 4, ); 

generating, using the processing device, at least one modified furniture model based on the modifying (MacInnes: [0105] “After generation 118 of the low resolution 3D view, the user may perform additional editing tasks 120 and rendering effects application 122. Many such tasks are included in Table 4 below”, “Image/Object Editing Addition, deletion and modifications of objects within the room. Redesigning, texturing, layering and coloring walls, floors and ceilings Repositioning and re-dimensioning of objects. Optionally, the dimensions of all objects may be changed. If, however, the manufacturer does not offer the new dimensions of an object, a dialogue box may so inform the user. This allows for custom design of objects. Changing textures and swatches of objects by selecting from wide range of options. If option so selected is not offered by manufacturer, a dialogue box may so inform the user”; Fig. 4, ); 

generating, using the processing device, a modified furnished room model based on the at least one modified furniture model and the room model (MacInnes: [0105] “After generation 118 of the low resolution 3D view, the user may perform additional editing tasks 120 and rendering effects application 122. Many such tasks are included in Table 4 below”, “Image/Object Editing Addition, deletion and modifications of objects within the room. Redesigning, texturing, layering and coloring walls, floors and ceilings Repositioning and re-dimensioning of objects. Optionally, the dimensions of all objects may be changed. If, however, the manufacturer does not offer the new dimensions of an object, a dialogue box may so inform the user. This allows for custom design of objects. Changing textures and swatches of objects by selecting from wide range of options. If option so selected is not offered by manufacturer, a dialogue box may so inform the user”; para [0041], “(i) a large on-line catalog containing 3D images and information for textures and furnishings, which may include fabric, wallpaper, paint colors and finishes, wood finishes upholstered furniture…(iii) a library of 3D furnishings models…”; para [0071], “a repository of basic object types such as room design templates, basic furniture and fixtures, textures, and light equipment may be provided with application 12, in local library 42 (FIGS. 2, 5). This may allow the users the flexibility to pick the basic and popular items directly from the local template/object library”; Fig. 4; Figs. 8-29; para [0096], “floor, ceiling, and wall (elevation) views may be generated by the steps of the following Tables 1-3. Planning 110 typically begins 114 with generation of two-dimensional (2D) views of the floor, ceiling, and walls, beginning with the floor view 140 (FIGS. 4 and 6), and following in a similar fashion with generation of the ceiling and wall views (FIG. 4)”, “Floor Plan Drawing and re-dimensioning of the floor either by dragging and dropping 112 templates using object menu 102, or by specifying the x, y and z co-ordinates 114 as shown in window 98 (FIG. 6), such as shown in parameter window 142. Drawing and customizing the floor design by choosing 120 from an array of existing designs and textures from the library 42 such as stone based and wood based designs. Positioning and re-positioning of objects such as furniture and appliances imported 120 from library 42. Defining placeholders for other structures such as pillar and staircases on to the floor”; Figures 8-29); and 

transmitting, using the communication device, the modified furnished room model to the at least one user device (MacInnes: Figs. 4; Figs. 8-29; Fig. 2; [0040] “Where used in this disclosure, the term "computer" is meant to encompass a workstation, personal computer, personal digital assistant (PDA), wireless telephone, server, or any other suitable computing device. Exemplary computers suitable for running client application 12 of the present invention include a personal computer (PC) including an Intel Pentium III or IV processor or equivalent, CD-RW Drive, Keyboard, Mouse, Tablet/Digitiser, Serial, Parallel, and USB Ports. Client and server is computers according to this invention may be coupled to each other using links that may include one or more local area networks (LANs), metropolitan area networks (MANs), wide area networks (WANs), a portion of the global computer network known as the Internet, or any other appropriate wireline, wireless, or other links”).

analyzing, using the processing device, the at least one furniture model and the room model (MacInnes: para [0105] “Image/Object Editing Addition, deletion and modifications of objects within the room. Redesigning, texturing, layering and coloring walls, floors and ceilings Repositioning and re-dimensioning of objects. Optionally, the dimensions of all objects may be changed”; para [0096], “Floor Plan Drawing and re-dimensioning of the floor either by dragging and dropping 112 templates using object menu 102, or by specifying the x, y and z co-ordinates 114 as shown in window 98 (FIG. 6), such as shown in parameter window 142); 


MacInnes does not teach but Karageorgos does teach:
generating, using the processing device, at least one customizing recommendation for the at least one furniture feature based on the analyzing of the at least one furniture model and the room model (Karageorgos: Fig. 5, “3D design of the customized office chair”; Fig. 1, “Recommendation”, “Furniture Design Recommendation”; Figure 2 presents a process followed in order to achieve a customized furniture design. The Furniture Recommendation is based on the Furniture Use Selection, which is based on the Furniture Type Selection. Page 1372 also recites “For example, considering an office chair, the height of the seat will be defined according to the following rule: R1: If furniture_type = office_chair and…”; chair is the furniture and office is the room; therefore, the customizing height recommendation is based on the room and furniture models); and 


transmitting, using the communication device, the at least one customizing recommendation to the at least one user device, wherein the at least one furniture feature modification information corresponds to the at least one customizing recommendation (Karageorgos: Fig. 1, “Recommendation”, “User”, “GUI”, “Furniture Design Recommendation”; Fig. 2, “3D Printing”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined MacInnes (directed to designing furniture) with Karageorgos (directed to furniture customization) and arrived at designing furniture with furniture customization. One of ordinary skill in the art would have been motivated to make such a combination for “the development of fast and automated solution for the production of customized furniture based on individual user characteristics” (Karageorgos: Introduction).

Regarding claims 3 and 13, MacInnes and Karageorgos teach:
The method of claim 1, wherein the room information comprises at least one room feature modification information (MacInnes: Fig. 4; Figs. 8-29; para [0096], “floor, ceiling, and wall (elevation) views may be generated by the steps of the following Tables 1-3. Planning 110 typically begins 114 with generation of two-dimensional (2D) views of the floor, ceiling, and walls, beginning with the floor view 140 (FIGS. 4 and 6), and following in a similar fashion with generation of the ceiling and wall views (FIG. 4)”, “Floor Plan Drawing and re-dimensioning of the floor either by dragging and dropping 112 templates using object menu 102, or by specifying the x, y and z co-ordinates 114 as shown in window 98 (FIG. 6), such as shown in parameter window 142”), wherein the method further comprises: 

transmitting, using the communication device, a primary room model of the room to the at least one user device, wherein the room is characterized by at least one room feature  (MacInnes: Figs. 4; Figs. 8-29; Fig. 2; [0040] “Where used in this disclosure, the term "computer" is meant to encompass a workstation, personal computer, personal digital assistant (PDA), wireless telephone, server, or any other suitable computing device. Exemplary computers suitable for running client application 12 of the present invention include a personal computer (PC) including an Intel Pentium III or IV processor or equivalent, CD-RW Drive, Keyboard, Mouse, Tablet/Digitiser, Serial, Parallel, and USB Ports. Client and server is computers according to this invention may be coupled to each other using links that may include one or more local area networks (LANs), metropolitan area networks (MANs), wide area networks (WANs), a portion of the global computer network known as the Internet, or any other appropriate wireline, wireless, or other links”); and 

modifying, using the processing device, at least one room model parameter of the primary room model corresponding to the at least one room feature based on the at least one room feature modification information, wherein the generating of the room model is based on the modifying of the at least one room model parameter (MacInnes: Fig. 4; Figs. 8-29; para [0096], “floor, ceiling, and wall (elevation) views may be generated by the steps of the following Tables 1-3. Planning 110 typically begins 114 with generation of two-dimensional (2D) views of the floor, ceiling, and walls, beginning with the floor view 140 (FIGS. 4 and 6), and following in a similar fashion with generation of the ceiling and wall views (FIG. 4)”, “Floor Plan Drawing and re-dimensioning of the floor either by dragging and dropping 112 templates using object menu 102, or by specifying the x, y and z co-ordinates 114 as shown in window 98 (FIG. 6), such as shown in parameter window 142. Drawing and customizing the floor design by choosing 120 from an array of existing designs and textures from the library 42 such as stone based and wood based designs. Positioning and re-positioning of objects such as furniture and appliances imported 120 from library 42. Defining placeholders for other structures such as pillar and staircases on to the floor”; Figures 8-29).


Regarding claims 5 and 15, MacInnes and Karageorgos teach:
The method of claim 1, wherein the at least one furniture feature comprises at least one first furniture feature, wherein the at least one furniture model comprises at least one first furniture model parameter corresponding to the at least one first furniture feature (MacInnes: para [0062], “In addition, a list 102 of object categories/types is provided, and which enable a user to drill down to open additional dialogs, such as shown in window 104, to display various parameters associated with the selected object category”; para [0083], “The *.edo file contains the basic model geometry (3D information), and is a binary representation of the .sat file as discussed above…The Objectinfo.eoi is used to store various Object Information parameters”), wherein the method further comprises: 

analyzing, using the processing device, the room model and the at least one furniture model (MacInnes: para [0054], “A user may then use client application 12 to open a scene/design, e.g., create a room using module 45”; claim 6, “wherein said displaying (c) comprises generating a scene with the client application”); 

and modifying, using the processing device, the at least one first furniture model parameter of the at least one furniture model based on the analyzing of the room model and the at least one furniture model, wherein the generating of the at least one modified furniture model is further based on the modifying of the at least one first furniture model parameter (MacInnes: para [0105] “After generation 118 of the low resolution 3D view, the user may perform additional editing tasks 120 and rendering effects application 122. Many such tasks are included in Table 4 below”, “Image/Object Editing Addition, deletion and modifications of objects within the room. Redesigning, texturing, layering and coloring walls, floors and ceilings Repositioning and re-dimensioning of objects. Optionally, the dimensions of all objects may be changed. If, however, the manufacturer does not offer the new dimensions of an object, a dialogue box may so inform the user. This allows for custom design of objects. Changing textures and swatches of objects by selecting from wide range of options. If option so selected is not offered by manufacturer, a dialogue box may so inform the user”; para [0041], “(i) a large on-line catalog containing 3D images and information for textures and furnishings, which may include fabric, wallpaper, paint colors and finishes, wood finishes upholstered furniture…(iii) a library of 3D furnishings models…”; Fig. 4).

Regarding claims 6 and 16, MacInnes teaches:
The method of claim 1, wherein the at least one furniture feature comprises at least one second furniture feature, wherein the at least one furniture model comprises at least one second furniture model parameter corresponding to the at least one second furniture feature (this limitation is interpreted to mean there are multiple features with parameters; MacInnes: para  [0105] “After generation 118 of the low resolution 3D view, the user may perform additional editing tasks 120 and rendering effects application 122. Many such tasks are included in Table 4 below”, “Image/Object Editing Addition, deletion and modifications of objects within the room. Redesigning, texturing, layering and coloring walls, floors and ceilings Repositioning and re-dimensioning of objects. Optionally, the dimensions of all objects may be changed. If, however, the manufacturer does not offer the new dimensions of an object, a dialogue box may so inform the user. This allows for custom design of objects. Changing textures and swatches of objects by selecting from wide range of options. If option so selected is not offered by manufacturer, a dialogue box may so inform the user”; para [0041], “(i) a large on-line catalog containing 3D images and information for textures and furnishings, which may include fabric, wallpaper, paint colors and finishes, wood finishes upholstered furniture…(iii) a library of 3D furnishings models…”; para [0071], “a repository of basic object types such as room design templates, basic furniture and fixtures, textures, and light equipment may be provided with application 12, in local library 42 (FIGS. 2, 5). This may allow the users the flexibility to pick the basic and popular items directly from the local template/object library”;), wherein the method further comprises: 

modifying, using the processing device, the at least one second furniture model parameter of the at least one furniture model the at least one furniture model, wherein the generating of the at least one modified furniture model is further based on the modifying of the at least one second furniture model parameter (MacInnes: para  [0105] “After generation 118 of the low resolution 3D view, the user may perform additional editing tasks 120 and rendering effects application 122. Many such tasks are included in Table 4 below”, “Image/Object Editing Addition, deletion and modifications of objects within the room. Redesigning, texturing, layering and coloring walls, floors and ceilings Repositioning and re-dimensioning of objects. Optionally, the dimensions of all objects may be changed. If, however, the manufacturer does not offer the new dimensions of an object, a dialogue box may so inform the user. This allows for custom design of objects. Changing textures and swatches of objects by selecting from wide range of options”).

MacInnes does not teach but Karageorgos does teach:
receiving, using the communication device, body measurement data associated with a body of a user from the at least one user device, wherein the body measurement data comprises at least one measurement of at least one of a shape, a size, and a weight of the body (Karageorgos: Fig. 1; Fig. 2, “Anthropometric Measurements Extraction”, “Kinect Sensor”; Fig. 3, “Basic anthropometric dimensions for ergonomic furniture design”; Table 1, “Anthropometric Dimension”, the dimensions correspond to size and shape); 

analyzing, using the processing device, the body measurement data and the at least one furniture model (Karageorgos: Fig. 1 “Intelligent Furniture Design Recommendation”; Fig. 2, “Anthropometric Measurements Extraction”, “Furniture Design”, “Furniture recommendation”; “B. Furniture Parameter Configuration Unit”, “C. Furniture Design Unit”);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined MacInnes (directed to designing furniture) with Karageorgos (directed to body measurement data) and arrived at designing furniture with body measurement data. One of ordinary skill in the art would have been motivated to make such a combination for “the development of fast and automated solution for the production of customized furniture based on individual user characteristics” (Karageorgos: Introduction).

Regarding claims 7 and 17, MacInnes does not teach but Karageorgos does teach:
The method of claim 6, wherein the at least one user device comprises at least one measuring device, wherein the at least one measuring device is configured for measuring the at least one of the shape, the size, and the weight of the body, wherein the at least one measuring device is configured for generating the at least one measurement of the at least one of the shape, the size, and the weight of the body based on the measuring (Karageorgos: Fig. 1; Fig. 2, “Anthropometric Measurements Extraction”, “Kinect Sensor”; Fig. 3, “Basic anthropometric dimensions for ergonomic furniture design”; Table 1, “Anthropometric Dimension”, the dimensions correspond to size and shape).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined MacInnes (directed to designing furniture) with Karageorgos (directed to body measurement data) and arrived at designing furniture with body measurement data. One of ordinary skill in the art would have been motivated to make such a combination for “the development of fast and automated solution for the production of customized furniture based on individual user characteristics” (Karageorgos: Introduction).

Regarding claims 10 and 20, MacInnes and Karageorgos teach:
The method of claim 1, wherein the at least one furniture comprises a plurality of furniture components, wherein the plurality of furniture components is customizable (MacInnes: para [0041], “(i) a large on-line catalog containing 3D images and information for textures and furnishings, which may include fabric, wallpaper, paint colors and finishes, wood finishes upholstered furniture…(iii) a library of 3D furnishings models…”; para [0105] “Image/Object Editing Addition, deletion and modifications of objects within the room. Redesigning, texturing, layering and coloring walls, floors and ceilings Repositioning and re-dimensioning of objects. Optionally, the dimensions of all objects may be changed”), wherein the method further comprising: 

receiving, using the communication device, at least one furniture component modification information associated with at least one furniture component of the plurality of furniture components from the at least one user device (MacInnes: para [0105] “After generation 118 of the low resolution 3D view, the user may perform additional editing tasks 120 and rendering effects application 122. Many such tasks are included in Table 4 below”, “Image/Object Editing Addition, deletion and modifications of objects within the room. Redesigning, texturing, layering and coloring walls, floors and ceilings Repositioning and re-dimensioning of objects. Optionally, the dimensions of all objects may be changed”); and 

modifying, using the processing device, the at least one furniture model based on the at least one furniture component modification information, wherein the generating of the at least one modified furniture model is further based on the modifying of the at least one furniture model (MacInnes: [0105] “Image/Object Editing Addition, deletion and modifications of objects within the room. Redesigning, texturing, layering and coloring walls, floors and ceilings Repositioning and re-dimensioning of objects. Optionally, the dimensions of all objects may be changed. If, however, the manufacturer does not offer the new dimensions of an object, a dialogue box may so inform the user. This allows for custom design of objects. Changing textures and swatches of objects by selecting from wide range of options. If option so selected is not offered by manufacturer, a dialogue box may so inform the user”; para [0041], “(i) a large on-line catalog containing 3D images and information for textures and furnishings, which may include fabric, wallpaper, paint colors and finishes, wood finishes upholstered furniture…(iii) a library of 3D furnishings models…”; para [0071], “a repository of basic object types such as room design templates, basic furniture and fixtures, textures, and light equipment may be provided with application 12, in local library 42 (FIGS. 2, 5). This may allow the users the flexibility to pick the basic and popular items directly from the local template/object library”; Fig. 4).


Claims 2, 4, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0081161 (“MacInnes”), in view of “Intelligent Recommendation System for Customized Ergonomic Furniture Design” (“Karageorgos”), further in view of US 2017/0161404 (“High”).
Regarding claims 2 and 12, MacInnes and Karageorgos teach:
The method of claim 1 further comprising: 

analyzing, using the processing device, the at least one modified furniture model (MacInnes: para [0105] “After generation 118 of the low resolution 3D view, the user may perform additional editing tasks 120 and rendering effects application 122. Many such tasks are included in Table 4 below”, “Image/Object Editing Addition, deletion and modifications of objects within the room. Redesigning, texturing, layering and coloring walls, floors and ceilings Repositioning and re-dimensioning of objects. Optionally, the dimensions of all objects may be changed. If, however, the manufacturer does not offer the new dimensions of an object, a dialogue box may so inform the user. This allows for custom design of objects”); 

generating, using the processing device, cost data associated with a cost of the at least one furniture based on the at least one modified furniture model (MacInnes: claim 19, “wherein the retrieving (e) comprises retrieving product ordering information associated with the object, the product ordering information being selected from the group consisting of available materials, available textures and finishes, available sizes, available colors, cost, quantity, and manufacturing lead times”; claim 21, “(1) calculating total project cost by aggregating the product ordering information for the selected objects”; para [0120], “The category under which the object falls may also be included, such as Object--Victorian Chair, Manufactured By--Manufacturer X, and Category--Furniture. The cost information may be used by application 12 to automatically calculate the total costs associated with a particular project (e.g., room improvement)”); and 

transmitting, using the communication device, the cost data to the at least one user device (MacInnes: Figs. 4; Figs. 8-29; Fig. 2; [0040] “Where used in this disclosure, the term "computer" is meant to encompass a workstation, personal computer, personal digital assistant (PDA), wireless telephone, server, or any other suitable computing device. Exemplary computers suitable for running client application 12 of the present invention include a personal computer (PC) including an Intel Pentium III or IV processor or equivalent, CD-RW Drive, Keyboard, Mouse, Tablet/Digitiser, Serial, Parallel, and USB Ports. Client and server is computers according to this invention may be coupled to each other using links that may include one or more local area networks (LANs), metropolitan area networks (MANs), wide area networks (WANs), a portion of the global computer network known as the Internet, or any other appropriate wireline, wireless, or other links”).

MacInnes and Karageorgos do not teach but High does teach:
receiving, using the communication device, at least one sensor data from the at least one user device, wherein the at least one user device comprises at least one sensor, wherein the at least one sensor is configured for generating the at least one sensor data based on a location of a user (High: para [0023], “The sensors 104 may include a video camera 106b. In some embodiments, a field of view of the 3D scanner 106a may be simultaneously captured with the video camera 106b during scanning. The image data from the video camera may then be overlaid on a point cloud obtained from the scanner 106a to obtain a full color model of the area scanned”; para [0026], “The sensors 104 may include one or more sensors to determine the position and orientation of a room such as a GPS receiver 106e”); 

analyzing, using the processing device, the at least one sensor data and the at least one furniture model (High: para [0036], “The model module 120a may generate a model from a point cloud from a 3D scanner 106a and image data from the camera 106b. The model module 102a may combine these to define a full color model of a room that has been scanned”; para [0052], “The method 300 may include identifying 310 features in the space, including doors, windows, counters, pieces of furniture, and the like”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined MacInnes and Karageorgos (directed to designing furniture) with High (directed to camera data) and arrived at designing furniture using camera data.  One of ordinary skill in the art would have been motivated to make such a combination to “an improved approach for visualizing design choices in a space as well as facilitating the making of appropriate design choices” (High: para [0006]).

Regarding claims 4 and 14, MacInnes and Karageorgos do not teach but High does teach:
The method of claim 1, wherein the at least one user device comprises at least one first sensor, wherein the at least one first sensor is configured for capturing at least one image of the room, wherein the room information comprises the at least one image of the room (High: para [0023], “The sensors 104 may include a video camera 106b. In some embodiments, a field of view of the 3D scanner 106a may be simultaneously captured with the video camera 106b during scanning. The image data from the video camera may then be overlaid on a point cloud obtained from the scanner 106a to obtain a full color model of the area scanned”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined MacInnes and Karageorgos (directed to designing furniture) with High (directed to camera data) and arrived at designing furniture using camera data.  One of ordinary skill in the art would have been motivated to make such a combination to “an improved approach for visualizing design choices in a space as well as facilitating the making of appropriate design choices” (High: para [0006]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0081161 (“MacInnes”) in view of “Intelligent Recommendation System for Customized Ergonomic Furniture Design” (“Karageorgos”), further in view of “Anthropometric Body Modeling” (“Seo”).
Regarding claims 8 and 18, MacInnes does not teach but Karageorgos does teach:
The method of claim 1 further comprising: 

receiving, using the communication device, body measurement data associated with a body of a user from the at least one user device, wherein the body measurement data comprises at least one measurement of at least one of a shape, a size, and a weight of the body (Karageorgos: Fig. 1; Fig. 2, “Anthropometric Measurements Extraction”, “Kinect Sensor”; Fig. 3, “Basic anthropometric dimensions for ergonomic furniture design”; Table 1, “Anthropometric Dimension”, the dimensions correspond to size and shape); 

analyzing, using the processing device, the body measurement data (Karageorgos: Fig. 1 “Intelligent Furniture Design Recommendation”; Fig. 2, “Anthropometric Measurements Extraction”, “Furniture Design”, “Furniture recommendation”; “B. Furniture Parameter Configuration Unit”, “C. Furniture Design Unit”); and 

generating, using the processing device, based on the analyzing of the body measurement data (Karageorgos: page 2, “Table 1, “Anthropometric Dimension”, the dimensions correspond to size and shape”; Fig. 3, “Basic anthropometric dimensions for ergonomic furniture design”), wherein the generating of the furnished room model is further based on the body model (Karageorgos: “B. Furniture Parameter Configuration Unit”, “C. Furniture Design Unit”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined MacInnes (directed to designing furniture) with Karageorgos (directed to body customized recommendations) and arrived at designing furniture with customized recommendations. One of ordinary skill in the art would have been motivated to make such a combination for “the development of fast and automated solution for the production of customized furniture based on individual user characteristics” (Karageorgos: Introduction).

MacInnes and Karageorgos do not teach a body model of the body of the user, however Seo does teach:
a body model of the body of the user (Seo: Figures 4.3, 4.6, 4.8, 4.9, 4.10, 4.12);
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined MacInnes and Karageorgos (directed to designing furniture) with Seo (a body model) and arrived at designing furniture using a body model. One of ordinary skill in the art would have been motivated to make such a combination because “Anthropometric data is used in many areas of manufacture to provide information for the design of products such as clothing, footwear, safety equipment, furniture, vehicles and any other objects with which people interact” (Seo: section 4.2.1.4) and “For product designers to test their designs, models that are driven by anthropometry play an important role. Timely detection of ergonomic deficiencies results in higher quality and prevents additional costs invoked by later corrections (Seo: section 4.2.3.3).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148